Citation Nr: 0632197	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who had certified active duty from 
August 1966 through July 1969 and from July 1973 to February 
1975.  (A photocopy of a DD Form-214 in the file notes 
approximately 3 additional years of active duty, but does not 
indicate the dates of such service.  The veteran does not 
allege any active service (beyond that listed here.)  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied reopening of the veteran's claim.  In an 
August 2005 decision, the found Board that new and material 
evidence had been received, reopened the claim, and remanded 
it to the RO for further development.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The background explanation in the August 2005 Remand 
specifically noted that an October 2002 VA examiner's finding 
that the veteran had not complained of back injury during his 
period of service between 1973 and 1975 was incorrect as 
service medical records showed that the veteran was seen for 
a back complaint in August 1974.  The Board found that 
another examination was indicated to ensure that the VA 
advisory medical opinion was premised on an accurate factual 
background.  

The October 2002 VA examiner conducted a new VA examination 
in March 2006, and in her examination report once again noted 
that the veteran did not have any back complaints during his 
service between 1973 and 1975.  The examiner then went on to 
find that it was not at least as likely as not the veteran's 
current back disability was related to his military service.  
As it is not possible to determine how much, if any, effect 
the examiner's inaccurate finding regarding the absence of 
back complaints between 1973 and 1975 had on her ultimate 
conclusion regarding the etiology of the veteran's current 
back disability, the case must be remanded, once again, for 
an opinion based on an accurate factual background.    

The veteran also has not been given the complete Veteran's 
Claims Assistance Act (VCAA) notice in regard to his claim 
for service connection.  This must be remedied via an 
appropriate and complete VCAA notice letter.    
 
Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of the 
evidence necessary to substantiate his 
claim for service connection for low back 
disability; notice of his and VA's 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to his claim and 
notice regarding effective dates of 
awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should then arrange for the 
claims file to be forwarded to the March 
2006 VA examiner for review and any 
revision in her prior opinion regarding 
the etiology of the veteran's current low 
back disability in light of the veteran's 
documented August 1974 back complaint in 
service.  After specifically reviewing 
the account of the August 1974 back 
complaint, along with the text of the 
March 2006 opinion and any other 
information deemed necessary, the 
consulting physician should once again 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current back disability is related to his 
military service, including complaints 
and injury therein.  The examiner must 
explain the rationale for the opinion 
given, and specifically comment on the 
significance, if any, of the veteran's 
August 1974 back complaint.  If the March 
2006 VA examiner is not available to 
review the file and provide the opinion 
sought, such opinion should be secured 
from another appropriate physician.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

